IN THE SUPREME COURT OF TEXAS
                                         444444444444
                                           NO . 16-0134
                                         444444444444


                    ALLWAYS AUTO GROUP, LTD. D/B/A ATASCOSA
                      CHRYSLER DODGE JEEP RAM , PETITIONER,
                                                 v.


                              STEVEN WALTERS, RESPONDENT

           4444444444444444444444444444444444444444444444444444
                            ON PETITION FOR REVIEW FROM THE
                  COURT OF APPEALS FOR THE THIRTEENTH DISTRICT OF TEXAS
           4444444444444444444444444444444444444444444444444444


                                          PER CURIAM


       Petitioner auto dealer, Allways Auto Group, Ltd. d/b/a Atascosa Chrysler Dodge Jeep Ram,

provided William John Heyden a loaner vehicle. Heyden had been drinking at the time. Eighteen

days later, Heyden drove the loaner into a truck driven by respondent Steven Walters. Heyden was

legally intoxicated. Walters sued Allways for negligent entrustment. Allways moved for summary

judgment on the ground that “an accident that occurs eighteen days after entrustment is too

attenuated to constitute legal cause” (initial caps omitted). The trial court granted the motion, and

Walters appealed. The court of appeals reversed and remanded, concluding that fact issues regarding

proximate cause remained. 484 S.W.3d 219, 226–28 (Tex. App.—Corpus Christi–Edinburg 2016).

We agree with the trial court and accordingly reverse the judgment of the court of appeals and

reinstate summary judgment for Allways.
       On August 21, 2012, Heyden, a thirty-year-old oil-field worker, purchased a 2008 Dodge

Caliber from Allways in Pleasanton, Texas, a small town some thirty-five miles south of San

Antonio in the heart of the Eagle Ford Shale play. Heyden did not have a valid driver’s license in his

possession but persuaded the salesman to accept a photocopy he had made of a prior Illinois license.

Two days later, the vehicle broke down, and Heyden called Allways to tow it to the dealership for

repairs. Meanwhile, he drank a six-pack of beer. Heyden testified he was drunk when he arrived at

Allways, but the salesman testified that Heyden did not seem to be impaired in any way. Heyden

produced proof of insurance, and the salesman gave Heyden a loaner, a 2012 Dodge Ram 1500

pickup, to use while his Caliber was being repaired.

       Repairs were delayed. On September 10, after Heyden had been driving the loaner for

eighteen days, he lost his job, bought a fifth of whiskey and a twelve-pack of beer, and drank both

while driving around aimlessly. At 1:08 p.m., Heyden was driving across a two-lane bridge over the

Frio River in Three Rivers, Texas, a small town some forty miles southeast of Pleasanton, when he

crossed the middle line and struck another Dodge Ram 1500 pickup, a 1998 model, driven by

Walters, a forty-nine-year-old ranch hand. Heyden’s blood-alcohol level was at least .147, nearly

twice the legal limit. Heyden told the investigating officer that he had been fumbling with his phone

when he drove into the other lane, but in a deposition two years later, he testified that he had




                                                  2
intended to commit suicide by driving off the bridge. He was convicted of intoxication assault1 and

driving while intoxicated2 and sentenced to ten years’ imprisonment.

        Heyden is an admitted alcoholic with a history of drinking and driving. He was cited for

driving while intoxicated in October 2009 in Illinois, where he was living at the time; in February

2012 in Texas, where he had moved; and on August 5, 2012, after losing control of his car and

driving into a ditch. Because of the August 5 accident, Heyden bought the Caliber sixteen days later.

He had surrendered his Illinois driver’s license in June 2012 when he was issued a Texas license,

but he had kept a photocopy of the Illinois license. He had surrendered his Texas license on August 5

when he refused a breathalyzer. But Allways did not attempt to investigate or inquire into Heyden’s

criminal record and was not aware of any of his past offenses.

        “For entrustment to be a proximate cause, the defendant entrustor should be shown to be

reasonably able to anticipate that an injury would result as a natural and probable consequence of

the entrustment.” Schneider v. Esperanza Transmission Co., 744 S.W.2d 595, 596 (Tex. 1987). If

Heyden were visibly intoxicated when he got the loaner, Allways could reasonably have anticipated

he might have a wreck before he sobered up. But Allways could not have foreseen that Heyden

would get drunk eighteen days later (after repairs were delayed and he lost his job) and drive his

vehicle into Walters’ vehicle.




        1
            Intoxication assault is a third-degree felony. T EX . P EN AL C O D E § 49.07(c).

        2
          Heyden had been convicted twice before for driving while intoxicated. Driving while intoxicated after two
prior convictions for that offense is a third-degree felony. T EX . P ENAL C O D E §§ 49.04(b), 49.09(b)(2).

                                                               3
       Accordingly, Allways has established that its providing Heyden a loaner was not a proximate

cause of his injuring Walters eighteen days later. Even if Heyden were visibly intoxicated when he

obtained the loaner, driving into Walters eighteen days later was not a natural and probable result

of that intoxication. We have repeatedly explained that “the connection between the defendant and

the plaintiff’s injuries simply may be too attenuated to constitute legal cause,” which “is not

established if the defendant’s conduct or product does no more than furnish the condition that makes

the plaintiff’s injury possible.” Union Pump Co. v. Allbritton, 898 S.W.2d 773, 776 (Tex. 1995); see

also IHS Cedars Treatment Ctr. of DeSoto, Tex., Inc. v. Mason, 143 S.W.3d 794, 800 (Tex. 2004);

Lear Siegler, Inc. v. Perez, 819 S.W.2d 470, 472 (Tex. 1991); Bell v. Campbell, 434 S.W.2d 117,

122 (Tex. 1968).

       The trial court correctly granted Allways’ motion for summary judgment. We therefore grant

Allways’ petition for review and, without hearing oral argument, TEX . R. APP . P. 59.1, reverse the

judgment of the court of appeals and reinstate that of the trial court.



OPINION DELIVERED: September 29, 2017




                                                  4